Citation Nr: 0922810	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1962 to 
November 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran expressed a desire for a travel board hearing 
before a Board member at his local regional office in his 
response to an April 2009 letter requesting clarification as 
to the Veteran's preference with regard to his hearing 
request.  As there is no evidence that the request for the 
travel board remand has been met, the Board must remand in 
order to schedule the Veteran for a travel board hearing.

The Board notes that the Veteran's initial hearing request, 
in a November 2007 letter, was for a hearing by way of the 
telephone.  The RO contacted the Veteran for clarification 
and the Veteran was scheduled for a November 2008 travel 
board hearing.  The Veteran notified the RO in October 2008 
that he would be unable to attend, for health reasons, the 
scheduled travel board hearing and requested that the hearing 
be rescheduled.  The RO rescheduled the Veteran for a 
February 2009 videoconference hearing, which the Veteran did 
not attend.  The Veteran sent a letter that was received by 
the RO in February 2009, after the scheduled videoconference 
hearing, stating that he did not want a videoconference 
hearing, but rather preferred a face-to-face travel board 
hearing at the Muskogee RO.  There is no evidence that the 
travel board hearing was scheduled.  Subsequently, as noted 
above, a letter dated April 2009 was sent to the Veteran for 
clarification with regard to his hearing request and the 
Veteran, once again, replied that he wished to be scheduled 
for a travel board hearing.

In light of such circumstances, the Board concludes that 
there is an outstanding request for a travel board hearing 
before the Board.  As such hearing has not yet been 
conducted; this matter should be remanded to schedule the 
Veteran for a travel board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2008).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing per his April 2009 request.  
Appropriate notification should be given 
to the Veteran and his representative, if 
any, and such notification should be 
documented and associated with the claims 
folder.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

